Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-14-00920-CV

                            IN THE INTEREST OF D.R.F., a Child

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01502
                       Honorable Cathleen M. Stryker, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       No costs of appeal are assessed because appellant is indigent.

       SIGNED April 15, 2015.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice